Title: General Orders, 27 July 1781
From: Washington, George
To: 


                  
                     Friday July 27th 1781
                     Parole Flanders
                     Countersigns CalaisUshank
                  
                  For the Day tomorrow
                  Brigadier General HuntingtonColonel WebbFor Picquet  Major TrescotInspector  Captain WarnerAt a General Court Martial held at Morristown 27th June 1781 of which Lieutenant Colonel DeHart was President.
                  Corporal William Gibbs and John Davis private both of the First New Jersey regiment were tried for "Marauding" Convicted and sentenced to suffer Death.
                  The Commander in Chief approves their sentence; but at the intercession of Colonel Dayton in favor of Corporal Gibbs and of the Court in favor of John Davis he is pleased to pardon them and directs that they may be released from their confinement and join their regiment.
                  John Adams Deputy Commissary of Prisoners appeared before the same General Court martial charged with sundry offences; but no person appearing to prosecute him the Court are of  opinion he ought to be released from his Arrest.
                  The Commander in Chief is of the same opinion and orders that Mr Adams be released from his Arrest and return to his Duty.
                  The Attendance of the Drum and Fife Majors on the superintendant of Music will for the present be dispensed with that they may attend to the instruction of the Drummers and fifers of their respective regiments who are to practise from five to six ô clock every morning and from four to five ô clock every afternoon.
                  Colonel Crane’s Band of Music will attend the Grand Parade every morning.
                  A General Court Martial whereof Colonel H. Jackson is appointed President will assemble tomorrow at ten ô Clock A.M. at the Presidents Marquee or such other place as he shall appoint, for the trial of Captain Livermore of the first New Hampshire regiment and all such persons as may be brought before them.  Lieutenant Colonels Vose Olney Reid Hamilton and Gouvion—Captain Treadwell of the Artillery—a Captain from sheldon’s Legion A Captain from the first and one from the second Connecticut Brigades one Captain from the first and one from the second Massachusetts brigades and one captain from the New Hampshire brigade will attend as Members.
                  All Evidences and persons concerned are requested to attend the court.
                  An orderly serjeant from each Division to attend the Court Martial.
                  On the First of August an exact Return is to be made to the orderly Office of all the Recruits which have joined the different States Lines and the Artillery in the Course of the present Month and whether any or how many have been dismissed.
               